 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOHN PERKINS,                                     No. 2:19-cv-1493-EFB P
11                       Petitioner,
12           v.                                         ORDER
13    SUPERIOR COURT FOR THE COUNTY
      OF SAN FRANCISCO,
14
                         Respondent.
15

16

17          Mr. Perkins is a state prisoner proceeding without counsel. This action was opened when

18   the United States Court of Appeals for the Ninth Circuit transferred his petition for a writ of

19   habeas corpus to this court. However, he has not properly commenced a civil action because the

20   petition is not signed and he has neither paid the filing fee nor sought leave to proceed in forma

21   pauperis. See Fed. R. Civ. P. 3; Rule 3, Rules Governing § 2254 Cases; Woodford v. Garceau,

22   538 U.S. 202, 203 (2003).

23          The court cannot conduct the required review of the petition because Mr. Perkins has not

24   signed it. See ECF No. 1. Rule 11 of the Federal Rules of Civil Procedure requires that “[e]very

25   pleading, written motion, and other paper . . . be signed by at least one attorney of record in the

26   attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a).

27   Because Mr. Perkins is not represented by counsel and did not sign the petition himself, it will be

28   disregarded.
                                                        1
 1          If Mr. Perkins wishes to challenge a judgment of conviction entered against him in state
 2   court, he must file a signed application for a writ of habeas corpus using this court’s form
 3   petition. In addition, Mr. Perkins must either file an in forma pauperis affidavit or pay the
 4   required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Until Mr. Perkins submits a
 5   signed petition and either pays the filing fee or meets the requirements of 28 U.S.C. § 1915(a),
 6   there is simply no case before the court.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The Clerk of the Court shall strike the petition (ECF No. 2) from the docket.
 9          2. Within 30 days, Mr. Perkins shall file a signed petition using the form employed by
10              this court and stating all claims and prayers for relief.
11          3. Within 30 days of the date of this order, Mr. Perkins shall either pay the $5 filing fee
12              or submit a complete application for leave to proceed in forma pauperis using the form
13              provided.
14          4. Mr. Perkins’s failure to comply with this order may result in this case being closed.
15          5. The Clerk of the Court is directed to send Mr. Perkins the court’s form application for
16              writ of habeas corpus and application for leave to proceed in forma pauperis.
17   DATED: August 14, 2019.
18

19

20

21

22

23

24

25

26

27

28
                                                        2
